DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 05/19/2020 is noted by the Examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim, 5, claim line 4; replace “the cavity” with – the internal cavity—to maintain antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of U.S. Patent No. 10,663,435. Although the claims at issue are not identical, they are not patentably distinct from each other because; the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“For the purposes of illustration, only Claims 1, 10 and 17 –of the instant application is compared with Claims 1 and 13 of the ‘435 application in the following table respectively.”
(Spaces are indicated to indicate the conflicting limitations)

Instant Application 16/878,088
Claims
Patent No. 10,663,435 
Claims

Claim 1:

An acoustic receiver for a downhole tool, comprising: 

a housing; and 

a sensor subassembly mounted within the housing, comprising: 

a mount; 

a cylindrical piezoelectric crystal coupled to the mount and comprising 

a wall; and 











wrap-around electrodes wound around the wall for establishing electrical communication with the cylindrical piezoelectric crystal.

Claim 1:

An acoustic receiver for a downhole tool, comprising: 

a housing; and 

a sensor subassembly located within the housing, comprising: 

a mount; 

a cylindrical piezoelectric crystal coupled to the mount and comprising 

two ends; 

a screw that couples the mount through the cylindrical piezoelectric crystal, and an isolation ring positioned between one of the ends of the cylindrical piezoelectric crystal and the mount, wherein the isolation ring directly engages the crystal and the mount.


Claim 10:

the cylindrical piezoelectric crystal comprises wrap-around electrodes.

Claim 10: 

A method of acoustic logging, comprising: 

receiving an acoustic signal using an acoustic receiver comprising a housing and 

a cylindrical piezoelectric crystal comprising a wall coupled to a mount and 








wrap-around electrodes wound around the wall for establishing electrical communication with the cylindrical piezoelectric crystal; 


converting the acoustic signal into an electrical signal by the cylindrical piezoelectric crystal; and transmitting the electrical signal to a processor via a conductor coupled to the cylindrical piezoelectric crystal.


Claim 13: 

A method of acoustic logging, comprising: 

receiving an acoustic signal using an acoustic receiver, wherein the acoustic receiver comprises 

a cylindrical piezoelectric crystal coupled to a mount without an adhesive material, the mounts coupled to an additional mount using a screw extending through the cylindrical converting the acoustic signal into an electrical signal by the cylindrical piezoelectric crystal; and 


Claim 10:

the cylindrical piezoelectric crystal comprises wrap-around electrodes.



transmitting the electrical signal to a processor via a conductor coupled to the cylindrical piezoelectric crystal.

Claim 17:

 A downhole tool for logging a subterranean formation, the downhole tool comprising 

an acoustic receiver comprising: 



a housing; and a sensor subassembly mounted within the housing, comprising: 



a mount; 

a cylindrical piezoelectric crystal coupled to the mount and comprising 

a wall; and 

















wrap-around electrodes wound around the wall for establishing electrical communication with the cylindrical piezoelectric crystal.

Claim 1:




An acoustic receiver for a downhole tool, comprising: 


a housing; and 

a sensor subassembly located within the housing, comprising: 

a mount; 

a cylindrical piezoelectric crystal coupled to the mount and comprising 

two ends; 

a screw that couples the mount through the cylindrical piezoelectric crystal, and an isolation ring positioned between one of the ends of the cylindrical piezoelectric crystal and the mount, 






Claim 20:

The method of claim 13, wherein converting 

the acoustic signal comprises detecting the electrical signal from wrap-around electrodes coupled to the cylindrical piezoelectric ciystal.




Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitation to produce the same end results of an additive fabrication device and method. Additionally, it is clear that the cylinder piezoelectric crystal includes the wrap-around electrode.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
It would have been obvious to a person with ordinary skill in the art at the time of the invention was made to modify of to omit the additional elements of claims mention in the Table above of application ‘088and patent ‘453 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining elements would perform the same function as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alhilali et al. (US 4,432,077).
Regarding claims 1, 10 and 17, Alhilali discloses an acoustic receiver for a downhole tool, comprising: a housing (70, 74, 84 Fig. 2); and a sensor subassembly located within the housing, comprising: a mount (40); a cylindrical piezoelectric crystal (38) coupled to the mount (40) and comprising a wall (wall of 40); and wrap-around electrodes (64) wound around the wall (wall of 40) for establishing electrical communication with the cylindrical piezoelectric crystal (Col. 4, lines 21-23).
Regarding claim 2, Alhilali further discloses an isolation ring (56) positioned between ends of the cylindrical piezoelectric crystal (64) and the mount (40), wherein the isolation ring (56) directly engages the crystal and the mount and isolates the crystal from the mount (Fig. 2).
Regarding claim 3, Alhilali further discloses the isolation ring (56) comprises polyetheretherketone (Col. 4, lines 50-51).
Regarding claim 4, Alhilali further discloses the isolation ring (56) and the mount each comprise multiple pieces coupled together with a screw (62) through the cylindrical piezoelectric crystal (Fig. 1).
Regarding claim 11, Alhilali further discloses mounting the cylindrical piezoelectric crystal (64) in a mount (40) and isolating the cylindrical piezoelectric crystal (64) from the mount with an isolation ring directly engaging the cylindrical piezoelectric crystal (Fig. 1).

Allowable Subject Matter
Claims 5-9, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855